Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Courtney Prochnow on September 10, 2021.
In the claims: 
Claim 1:  in claim 1 DELETE: “pharmaceutically acceptable prodrug,”.
Claim 21:  in claim 21 DELETE: “pharmaceutically acceptable prodrug,”.
Claim 23:  in claim 23 DELETE: “pharmaceutically acceptable prodrug,”.

DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed June 10, 2021. As filed, claims 1, 20-24 are pending. Claims 2-19 are canceled.
Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
 WO 2003024448 and further in view of WO 2010028193 is withdrawn per arguments submitted by Applicants.  
Applicant's arguments that “the histone deacetylase ("HDAC") inhibition activity reported for Compound 507 was in the lowest -8% of HDAC inhibition activity of compounds tested. Therefore, skilled artisans would not have selected Compound 507 as a lead compound for further modifications” and further that “In particular, the '448 publication reports IC50 values from a human HDAC-1 inhibition activity assay testing approximately 380 compounds. See '448 publication at 244-292. As shown in the table below, the '448 publication reports that Compound 507 had an IC50 of 17 μM for the HDAC-1 inhibition assay. Id. at 244, 259. Results from the assay indicated that only -8% of the compounds tested had an IC50 of 17 μM or more and that over 80% of the compounds tested had an IC50 of 5 μM or less. Moreover, -17% of the compounds tested had an IC50 of 1 μM.”  (Remarks page 8-9); these were carefully considered and were found persuasive.

Allowable Subject Matter
Claims 1, 20-24 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed compounds of structure I are novel and non-obvious over the prior art. 
The closest prior art is of the record. For example WO 2003024448. This reference does not encompass the scope of the instant application and does not 
Conclusion
In view of examiner amendment above, Claims 1, 20-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622